DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claims 1 and 15 the limitation	calculating extrapolated position information from at least one previous reading of the scale; 	comparing an extrapolated position with a position calculated from a reading of the scale to determine any discrepancy between them; 	using the extrapolated position information whether or not there is a discrepancy; and 	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas. 	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element – 	“A method of operating a position encoder apparatus, comprising a scale having features defining position information and a readhead for reading the scale, the method comprising in any suitable order: ” 	This limitation is recited at a high-level of generality (generic components) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	The additional elements regarding 	“maintaining a record of any discrepancy.” 	does not integrate into a practical application because the claim does specify what practical application the claim is directed to and is viewed as insignificant extrasolution activity.	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a position encoder apparatus are viewed to be well known routine and conventional as evidenced by 	Cardamone (US 6,6556,153 B1)	Eisenhauer (WO 00/06973)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  	Dependent claims 2-14 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  
	Claims 2-14 recite limitations regarding data gathering steps necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea or further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 1 and 15 recite “calculate extrapolated information”.  However such a calculation would first require measuring or receiving data in order to calculate, and thus calculating without initially obtaining data is not clear what calculations can be made without any data.	Claims 1 and 15 recite “use the extrapolated position whether or not there is a discrepancy”.  However this limitation is not a complete sentence and is therefore indefinite.
	Claim 10 recites “the fine pitch position information”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner has interpreted this to mean “a fine pitch position information”.	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-6 and 9-15 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Cardamone (US 6,556,153 B1).

	With respect to Claim 1 Cardamone teaches	A method (See Fig 10, Col 13 line 37-Col 15 line 37) of 3operating a position encoder apparatus (See Fig 1 and Fig 2), comprising 	a scale having features defining position information (See Fig 2 Component 44 ) and a readhead (See Fig 2 Component 40 Readhead) for reading the scale, the method comprising in any suitable order: 	calculating extrapolated position information from at least one previous reading of the scale (See Fig 10 Step 362, predict position Col 8 lines 18-26, Col 13 lines 41-50, The incremental distance is aggregated with the previous position to provide a predicted indication of position, indicated at 170. ); 		comparing an extrapolated position with a position calculated from a reading of the scale to determine any discrepancy between them (See Fig 10 Step 374,Pos=Pred, Col 14 lines 59-62, Next at 374 a determination is made as to whether the position determined at 372 is equal to the predicted position. If the position at 372 is not equal to the predicted position the methodology proceeds to 376.  ); 	using the extrapolated position information whether or not there is a discrepancy (See Fig 10 Step 388, Use Predicted Position, Col 15 lines13-18, If at 380, the maximum error count has not been reached, the methodology proceeds to 388 in which the predicted position value is use to update the position data at 386, which value corresponds to the predicted incremental position computed at 362. The updated position value is utilized during the next cycle with the methodology of FIG. 10.); and 		maintaining a record of any discrepancy (See Fig 10, Step 378 Increment error counter, Step 380 Max errors, Step 382 report error). 
	With respect to Claim 2 Cardamone teaches	A method as claimed in claim 1, 	comprising monitoring the record for discrepancies indicative of a failure of the extrapolated position calculation (See Fig 10, Step 378 Increment error counter, Step 380 Max errors, Step 382 report error). 

	With respect to Claim 3 Cardamone teaches	A method as claimed in claim 2, 	in which monitoring comprises monitoring the number of discrepancies. (See Fig 10, Step 378 Increment error counter, Step 380 Max errors). 

	With respect to Claim 4 Cardamone teaches	A method as claimed in claim 2, 	in which monitoring comprises monitoring the magnitude of the discrepancy (See Fig 10, Step 378 Increment error counter, Step 380 Max errors). 

	With respect to Claim 5 Cardamone teaches	A method as claimed in claim 2 further comprising 	performing an error routine (See Fig 10 steps 378-382) in the event of discrepancies indicative of a failure of the extrapolated position (See Fig 10 steps 374-376). 

	With respect to Claim 6 Cardamone teaches	A method as claimed in claim 5, 	in which performing an error routine comprises issuing an error signal. (See Fig 10 Component 382, Report Error) 

	With respect to Claim 9 Cardamone teaches	A method as claimed in claim 1, 	in which the scale comprises features defining a series of unique absolute positions (See Fig 2 Component 46, tape).  

	With respect to Claim 10 Cardamone teaches	A method as claimed in claim 9, 	in which the fine pitch position information is determined from the features defining the series of unique absolute positions (See Fig 2 and Col 5lines 52-55, the tape 46 can be arranged along the path 42 such that one or more optical encoder sensors can detect changes in the optical characteristics of the tape as the readhead 40 moves along the path. ). 

	With respect to Claim 11 Cardamone teaches	A method as claimed in claim 1, 	comprising sending the extrapolated position to an external device (See Fig 2, Output to Host) Col 4 lines 59-63, The DSP 24 provides the position information, which is provided to a host 30, such as a motor controller, a computer or other device that might utilize the position information.). 

	With respect to Claim 12 Cardamone teaches	A method as claimed in claim 1, 	comprising storing the extrapolated position for use in a subsequent extrapolation calculation (See Fig 10 and Col 15 lines 12-18 the methodology proceeds to 388 in which the predicted position value is use to update the position data at 386, which value corresponds to the predicted incremental position computed at 362. The updated position value is utilized during the next cycle with the methodology of FIG. 10.). 

	With respect to Claim 13 Cardamone teaches	A method as claimed in claim 1, 	in which each extrapolated position is compared with a position calculated from a reading of the scale to determine any discrepancy between them (See Fig 10 Step 374 Pos=Pred, Col 14 line 59-61, Next at 374 a determination is made as to whether the position determined at 372 is equal to the predicted position. If the position at 372 is not equal to the predicted position the methodology proceeds to 376). 

	With respect to Claim 14 Cardamone teaches	A readhead (See Fig 2 Component 40 Readhead)  for reading a scale having features defining position information configured to perform the method of claim 1. (See Claim 1 method above)

	With respect to Claim 15 Cardamone teaches	A position encoder apparatus,(See Fig 1 and Fig 2) comprising 	a scale (See Fig 2 Component 44 )  having features defining position information and a readhead for reading the scale (See Fig 2 Component 40 Readhead) , in which the apparatus is configured to: 	calculate extrapolated position information from at least one previous reading of the scale (See Fig 10 Step 362, predict position Col 8 lines 18-26, Col 13 lines 41-50, The incremental distance is aggregated with the previous position to provide a predicted indication of position, indicated at 170. ); ; 	compare an extrapolated position with a position calculated from a reading of the scale to determine any discrepancy between them (See Fig 10 Step 374,Pos=Pred, Col 14 lines 59-62, Next at 374 a determination is made as to whether the position determined at 372 is equal to the predicted position. If the position at 372 is not equal to the predicted position the methodology proceeds to 376.  ); 	use the extrapolated position whether or not there is a discrepancy (See Fig 10 Step 388, Use Predicted Position, Col 15 lines 13-18,If at 380, the maximum error count has not been reached, the methodology proceeds to 388 in which the predicted position value is use to update the position data at 386, which value corresponds to the predicted incremental position computed at 362. The updated position value is utilized during the next cycle with the methodology of FIG. 10.); and 	maintain a record of any discrepancies (See Fig 10, Step 378 Increment error counter, Step 380 Max errors, Step 382 report error).

Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardamone (US 6,556,153 B1) as applied to claim 1 above, and further in view of Gordon-Ingram (US 2004/0118758 A1).

	With respect to Claim 7 Cardamone teaches	A method as claimed in claim 1, 	in which calculating extrapolated position information comprises using 	ii) fine pitch position information calculated from a current reading of the scale (See Fig 3 Component 140 position module and Col 3 line 29-Col 4 line 42 The position module 140 provides a position output 146 corresponding to the position information determined by the respective high speed position or low speed position components 142, 144.).	However Cardamone is silent to the language of	i) a coarse position extrapolated from at least one previously determined absolute position	Nevertheless Gordon-Ingram teaches	i) a coarse position extrapolated from at least one previously determined absolute position (See Abstract, A look-up table is used to determine a coarse absolute position by comparing absolute position data extracted from the scale with absolute codewords in the look-up table.)	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Cardamone and use a coarse position extrapolated from at least one previously determined absolute position such as that of Gordon-Ingram
	One of ordinary skill in the art would have been motivated to modify Cardamone because both inventions relate to the same subject matter and one of ordinary skill in the art would consider the application of the encoding scheme of Gordon-Ingram for the method and apparatus of Cardamone.  The use of Gordon-Ingram's coarse position is no more than predictable use of prior art elements according to their established functions.
	With respect to Claim 8 Cardamone is silent to the language of	A method as claimed in claim 1, 	in which comparing comprises comparing a coarse extrapolated position with coarse position information read from the scale. 	Nevertheless Gordon-Ingram teaches	in which comparing comprises comparing a coarse extrapolated position with coarse position information read from the scale. (See Abstract, The absolute position is determined by combining the coarse absolute position with the position of the start of the first codeword in the data extracted. The absolute position may be determined to within a scale pitch by combining the absolute position with the incremental position.)	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Cardamone in which comparing comprises comparing a coarse extrapolated position with coarse position information read from the scale such as that of Gordon-Ingram.
	One of ordinary skill in the art would have been motivated to modify Cardamone because both inventions relate to the same subject matter and one of ordinary skill in the art would consider the application of the encoding scheme of Gordon-Ingram for the method and apparatus of Cardamone.  The comparison of Gordon-Ingram’s coarse extrapolated position with coarse position information is no more than predictable use of prior art elements according to their established functions.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Minami (US 4,529,964) teaches an encoder for measuring devices having a code plate including binary grating patterns arranged in a given regular fashion and forming a first scale, a linear sensor including photodiode elements arranged with fixed intervals and forming a second scale disposed in parallel with the code plate, and processor means for absolute-interpolating one pitch of the first or second scale on the basis of reading data or information obtained from the linear sensor corresponding to a relative position of the patterns to the elements.	Hare (US 2005/0133705 A1) teaches absolute encoders uses multiple periodic scale tracks with no explicit cycle-identifying code. These encoders employ a number of fine tracks of similar period. The fine tracks are combined algebraically to form "beat" tracks of lower spatial frequency (or longer spatial period). The beat tracks are used to identify coarse position along the scale, which can be combined with position information from one of the fine tracks to arrive at an overall absolute position indication.	Horwitz (US 6,366,047 B1) teaches a position encoder and a method for estimating absolute position using two or more diffractive grating tracks of differing periods to generate interference fringe patterns on a multi-track sensor.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863